Title: Enclosure: Account with Patrick Gibson for Thomas Jefferson’s Flour and Tobacco Sales, 17 May 1815
From: Gibson, Patrick,Ligon, James
To: Jefferson, Thomas



            Sales of 257 Bbls flour made on a/c of Thomas Jefferson Esqr
            
              
                Decr 1814
                  To Isaac White for Cash
                24 
                Bbls Suprfine
                
                
                
                At $96.—
              
              
                May 8th 1815
                 〃Tarlton Saunders at 60 d/ with Int added
                215
                〃〃
                at 7$
                1505.—
                
                
              
              
                
                
                18
                〃fine
                6½
                 117
                
                1622—
              
              
                
                
                257 
                Bbls
                
                
                
                $1718.—
              
              
                
                Charges
                
              
              
                
                toll on 257 Bbls $26.77 Inspection 5.14
                
                
                 $31.91
                
              
              
                
                freight 50 Bbls by Wm Johnson 
                a 2/3
                
                  27. 8
                
              
              
                
                Cooperage 2.12 Storage at 9d $32.12
                
                
                  34.24
                
              
              
                
                Commission on $1718 at 2½ p Cent
                
                
                  42.95
                
                136.18
              
              
                
                
                
                
                
                
                $1581.82
              
              
                1815
                
                
                
              
              
                May 5th
                To B. Stetson 1 Hhd refd Tobo Sho
                206.
                1180 
                Stemd
                at 6$
                  70.80
                
              
              
                15
                〃D.W & C. Warwick 6 Hhds viz
                640.142.
                1322
                
                
              
              
                
                
                641.145.
                1040
                
                
              
              
                
                
                642.140.
                1100
                
                
              
              
                
                
                643.145.
                1190
                
                
              
              
                
                
                644.148.
                1330
                
                
              
              
                
                
                645.145.
                1210
                
                
              
              
                
                
                
                7192
                w
                a 10$
                  719.20
                
              
              
                
                
                
                
                
                $
                  790.—
                
              
              
                
                Charges
                
              
              
                
                Freight 7 Hhds weighing 8372 at 2/ p 100
                $27.92
                
              
              
                
                draye do 117 toll 292Inspection 5.25
                9.34
                
              
              
                
                Comn on $790 at 2½ p Cent
                19.75
                
                    57:  1
                
                $732.99
              
              
                
                Nett proceeds 257 Bbls flour and 7 Hhds Tobacco
                
                
                $2314:81
              
            
            
              
                E. Excepted 17th May 1815—
              
              
                Patrick Gibson
              
              
                p Jas Ligon
              
            
          